224 Ga. 36 (1968)
159 S.E.2d 286
BAILEY
v.
THE STATE.
24427.
Supreme Court of Georgia.
Submitted December 11, 1967.
Decided January 5, 1968.
Rehearing Denied January 18, 1968.
Marson G. Dunaway, Jr., for appellant.
GRICE, Justice.
This court's jurisdiction of this appeal is predicated upon alleged constitutional questions raised by the appellant's challenge to the array of jurors who found him guilty of abandonment of his child. However, none of the grounds of the challenge properly presents any constitutional question for decision by this court. Grounds 1 and 2 involve mere application of unambiguous constitutional provisions to a given state of facts. See Baker v. State, 198 Ga. 291 (31 SE2d 397). Ground 3 attacks "The statute enacted by the General Assembly for the selection of juries," with no further identification or citation, as violating "Section 5102 [sic], Georgia Constitution, Chapter 2," "Article XIV, Constitution of the United States," "Section 2-102, Constitution of Georgia," and several other "Sections" of the Georgia Constitution, thus not identifying the law attacked or the provisions of the Constitution it is contended to violate. See Tomlinson v. Sadler, 214 Ga. 671, 673 (107 SE2d 215); Williams v. State, 217 Ga. 312, 313 (122 SE2d 229).
Transferred to the Court of Appeals. All the Justices concur.